Order of the Court: The motion by the Administrator of the Attorney Registration and Disciplinary Commission to approve and confirm the report and recommendation of the Hearing Board is allowed. Respondent John I. Hentzel is suspended from the practice of law for 15 months and until further order of the Court. Respondent shall comply with the following conditions before applying for reinstatement under Supreme Court Rule 767: (a) pay restitution in the amount of $6,017.82 to David and Katherine Schwarz or, if the Schwarzes have been repaid by Edward and Sheri Miechle, the payment of that amount to the Miechles; (b) attend and successfully complete a course of instruction, approved by the Administrator, on the Illinois Rules of Professional Conduct; (c) emolí in a treatment program consistent with the recommendations of Dr. Stafford Henry’s report, or with the recommendations of such other treating physician whom the respondent, with the approval of the Administrator, may select; and (d) maintain enrollment in such a treatment program, if recommended, and follow through on any additional recommendations for treatment.